11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Justin Todd Campbell,                       * From the 238th District Court
                                              of Midland County,
                                             Trial Court No. CR46950.

Vs. No. 11-16-00307-CR                      * October 4, 2018

The State of Texas,                          * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.;
                                               Gray, C.J., sitting by assignment; and
                                               Wright, S.C.J., sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.